







FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
executed and effective on September 20, 2017, by and among QEP Energy Company, a
Texas corporation (“Seller”), Pinedale Energy Partners, LLC, a Delaware limited
liability company (“Buyer”), and Pinedale Energy Partners Operating, LLC, a
Delaware limited liability company (“PEPO”). Seller, Buyer and PEPO are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
Recitals:
A.
Seller and Buyer entered into that certain Purchase and Sale Agreement on July
24, 2017 (the “Purchase Agreement”).



B.
Pursuant to that certain Assignment of Rights and Assumption of Obligations (the
“Assignment Agreement”) dated of even date herewith between Buyer and PEPO, and
as permitted by Section 15.3 of the Purchase Agreement, Buyer has assigned to
PEPO, and PEPO has accepted and assumed from Buyer, certain rights and
obligations of Buyer under the Purchase Agreement, upon the terms and conditions
therein set forth.



C.
The Parties desire to make certain modifications to the Purchase Agreement as
provided further herein.



Agreements:
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.Definitions and Interpretation. All capitalized terms used herein, unless
otherwise expressly defined herein, shall have the meanings ascribed to them in
the Purchase Agreement.


2.Replacement of Exhibit A. Exhibit A attached hereto hereby replaces Exhibit A
attached to the Purchase Agreement in its entirety and shall replace the Exhibit
A originally attached to the Purchase Agreement. All references to Exhibit A in
the Purchase Agreement shall be deemed a reference to Exhibit A attached hereto.


3.Replacement of Exhibit D-2. Exhibit D-2 attached hereto replaces Exhibit D-2
attached to the Purchase Agreement in its entirety and shall replace the Exhibit
D-2 originally attached to the Purchase Agreement. All references to Exhibit D-2
in the Purchase Agreement shall be deemed a reference to Exhibit D-2 attached
hereto.


4.Replacement of Exhibit F. Exhibit F attached hereto hereby replaces Exhibit F
attached to the Purchase Agreement in its entirety and shall replace the Exhibit
F originally attached to the Purchase Agreement. All references to Exhibit F in
the Purchase Agreement shall be deemed a reference to Exhibit F attached hereto.





--------------------------------------------------------------------------------







5.Amendment to Exhibit G. The Parties hereby agree and acknowledge that, in
accordance with the Assignment Agreement and as permitted by Section 15.3 of the
Purchase Agreement, PEPO shall be the Grantee under the Deed.


6.Amendment to Section 3.3(a)(i). Section 3.3(a)(i) of the Purchase Agreement is
hereby revised by deleting the reference to “$701,322.00” therein and inserting
in lieu thereof “683,322.00”.


7.Replacement of Schedule 3.3(a)(i). Schedule 3.3(a)(i) attached hereto replaces
Schedule 3.3(a)(i) attached to the Purchase Agreement in its entirety and shall
replace the Schedule 3.3(a)(i) originally attached to the Purchase Agreement.
All references to Schedule 3.3(a)(i) in the Purchase Agreement shall be deemed a
reference to Schedule 3.3(a)(i) attached hereto.


8.Amendment to Schedule 4.4. Part B of Schedule 4.4 to the Purchase Agreement is
hereby amended by (a) deleting “12/31/2035” in the row containing QEP File
Number WY 11079000 and inserting in lieu thereof “5/28/2022”, and (b) adding the
following items:
QEP File Number
Name
Granting Authority
Original Grantee
Eff. Date
Exp. Date
Purpose
Legal Description
WY11238000
ST WY TUP 1949
State of Wyoming, Board of Land Commissioners
Questar Exploration and Production Company
6/1/2009
6/1/2017
Stockpile site for equipment and supplies for oil and gas operations
T32N-R109W
Sec. 16: SE4SE4
WY11097000
Surface Use and Surface Impact Agreement
Gros Ventre Investment Company
Questar Exploration and Production Company
7/15/2009
cessation of production
Surface use
T32N-R109
Sec. 16: All



9.Amendment to Schedule 4.12. Schedule 4.12 attached hereto hereby replaces the
Imbalances (Wells) Part of Schedule 4.12 attached to the Purchase Agreement in
its entirety and shall replace the Imbalances (Wells) Part of Schedule 4.12
originally attached to the Purchase Agreement.


10.Amendment of Section 5.8. The Parties hereby agree and acknowledge that
Section 5.8 of the Purchase Agreement is deleted in its entirety and replaced
with the following:
5.8     Regulatory. Buyer and Pinedale Energy Partners Operating, LLC, a
Delaware limited liability company and a member of the ORNR Group (“PEPO”), as
applicable, are or will be at Closing qualified per applicable Law to own and
assume operatorship of the Assets in all jurisdictions where the Assets are
located, and the consummation of the transactions contemplated by this Agreement
will not cause Buyer or PEPO to be disqualified as such an owner or operator. To
the extent required by any applicable Laws, as of Closing, Buyer and/or PEPO
shall maintain lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, all applicable Laws governing the ownership
and operation of the Assets and as of Closing shall file any and all required
reports necessary for such ownership and/or operation with all Governmental
Authorities having jurisdiction over such ownership and/or operation.





--------------------------------------------------------------------------------





11.Amendment of Section 6.2. The Parties hereby agree and acknowledge that
Section 6.2 of the Purchase Agreement is deleted in its entirety and replaced
with the following:
6.2     Successor Operator. While Buyer acknowledges that it desires to have
PEPO succeed Seller (or its Affiliate) as operator of those Assets or portions
thereof that Seller (or its Affiliate) may presently operate, Buyer acknowledges
and agrees that Seller cannot and does not covenant or warrant that PEPO shall
become successor operator of such Assets since the Assets or portions thereof
may be subject to operating or other agreements that control the appointment of
a successor operator. Seller agrees, however, that, as to the Assets it (or its
Affiliate) operates, it shall use its commercially reasonable efforts to support
PEPO’s efforts to become successor operator of such Assets (to the extent
permitted under any applicable joint operating agreement or other applicable
agreement) effective as of Closing (at Buyer’s sole cost and expense) and to
designate and/or appoint, to the extent legally possible and permitted under,
and subject to any Third Party’s right to resume operatorship under, any
applicable joint operating agreement or other applicable agreement, PEPO as
successor operator of such Assets effective as of Closing.
12.Amendment to Section 6.3(a). The Parties hereby agree and acknowledge that
the language “Buyer shall obtain, or cause to be obtained in the name of Buyer,”
in Section 6.3(a) of the Purchase Agreement is deleted and replaced with the
following:


“Buyer shall obtain, or cause to be obtained in the name of Buyer and/or PEPO,”


13.Amendment to Section 8.5. The Parties hereby agree and acknowledge that the
language “Buyer shall have obtained, in the name of Buyer,” in Section 8.5 of
the Purchase Agreement is deleted and replaced with the following:


“Buyer shall have obtained, in the name of Buyer and/or PEPO,”


14.Amendment to Section 9.3(j). The Parties hereby agree and acknowledge that
that the language “Seller and Buyer shall deliver federal and state change of
operator forms designating Buyer as the operator” in Section 9.3(j) of the
Purchase Agreement is deleted and replaced with the following:


“Seller and Buyer shall deliver federal and state change of operator forms
designating PEPO as the operator”


15.Amendment to Schedule 6.8. The Parties hereby agree and acknowledge that the
following row shall be added to Schedule 6.8 to the Purchase Agreement.
Title
Number
Office Location
Manager, Operations
1
Pinedale, Wyoming



16.Consideration. Each of the Parties acknowledges and agrees that it has
received good, valuable and adequate consideration, and shall receive
substantial benefit from, the execution and delivery of this First Amendment.





--------------------------------------------------------------------------------







17.Purchase Agreement in Full Force and Effect. Except to the extent expressly
set forth in this First Amendment, the Parties agree that the Purchase Agreement
shall remain in full force and effect in accordance with its terms following the
execution of this First Amendment. Except as expressly provided herein, in the
Purchase Agreement or in the Assignment Agreement, this First Amendment shall
not release, waive or excuse, and each Party shall remain responsible and liable
for, such Party’s respective rights and obligations (or breach thereof) under
the Purchase Agreement, as amended by this First Amendment, arising prior to, on
or after the date hereof.


18.Entire Agreement. All references to the Purchase Agreement in any document,
instrument, agreement, or writing delivered pursuant to the Purchase Agreement
(as amended hereby) shall hereafter be deemed to refer to the Purchase Agreement
as amended hereby.


19.Governing Law. This First Amendment and any claim, controversy or dispute
arising under or related to this First Amendment shall be governed by and
construed and enforced in accordance with the Laws of the State of Texas,
excluding any conflicts of law, rule or principle that might refer construction
of provisions to the Laws of another jurisdiction.


20.Counterparts. This First Amendment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission shall be deemed an original signature hereto.


21.Exhibits. All of the Exhibits referred to in this First Amendment are hereby
incorporated in this First Amendment by reference and constitute a part of this
First Amendment.


22.Severability. If any term or other provision of this First Amendment is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this First Amendment shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this First Amendment so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
date first written above.
 
SELLER:
 
QEP ENERGY COMPANY
 
a Texas Corporation
 
 
By:
/s/ Michael C. Puchalski
Name:
Michael C. Puchalski
Title:
Vice President of Business Development
 
 
 
 



 
BUYER:
 
Pinedale Energy Partners, LLC
 
 
 
 
By:
/s/ J. Chris Jacobsen
Name:
J. Chris Jacobsen
Title:
President and Chief Executive Officer
 
 
 
 



 
PEPO:
 
Pinedale Energy Partners Operating, LLC
 
a Delaware limited liability company
 
 
By:
/s/ J. Chris Jacobsen
Name:
J. Chris Jacobsen
Title:
President and Chief Executive Officer
 
 
 
 






